If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                             COURT OF APPEALS


ESTATE OF ALDO H. GRILLI, by Personal                                  UNPUBLISHED
Representative DAVID A. GRILLI,                                        January 27, 2022

               Plaintiff-Appellee,

v                                                                      No. 355398
                                                                       Oakland Circuit Court
MON JIN LAU, INC.,                                                     LC No. 2019-177655-NO

               Defendant-Appellant.


Before: GLEICHER, C.J., and BORRELLO and RONAYNE KRAUSE, JJ.

GLEICHER, C.J. (concurring).

        I am compelled to join the majority’s opinion because the majority has correctly applied
Michigan’s open and obvious danger doctrine. I further agree that this Court lacks the authority
to alter Michigan’s current iteration of the open and obvious danger defense. Plaintiff has
preserved for our Supreme Court’s consideration whether that doctrine is jurisprudentially sound.

         The majority recites that plaintiff conceded that the photographs of the pavement fairly and
accurately represented the condition of the walkway on the day of the fall, continuing: “whether
the decedent was using reasonable care at the time or had any actual knowledge of the patch is not
relevant.” This is an accurate statement of the law. See Lugo v Ameritech Corp, Inc, 464 Mich
512, 516-517; 629 NW2d 384 (2001). Once a court determines that a danger was open and
obvious, a plaintiff’s fault for his or her own injury is an automatic and incontrovertible conclusion.
This approach corresponds to common-law contributory negligence, which eliminated a plaintiff’s
ability to pursue a claim if the plaintiff bore any fault at all for his or her own injury. Our premises
liability law transforms even unreasonable dangers created or tolerated by a landowner into risks
that must be born only by the plaintiff.

       Yet on the other hand, accurately citing Novotney v Burger King Corp (On Remand), 198
Mich App 470, 474; 499 NW2d 379 (1993), the majority observes that “an obvious danger is no
danger to a reasonably careful person.” Or, as this Court put it in Buhalis v Trinity Continuing
Care Servs, 296 Mich App 685, 693-694; 822 NW2d 254 (2012), “there is an overriding public
policy that people should ‘take reasonable care for their own safety’ and this precludes the



                                                  -1-
imposition of a duty on a landowner to take extraordinary measures to warn or keep people safe
unless the risk is unreasonable.” In other words, when a danger is “open and obvious” a plaintiff
may not recover precisely because the plaintiff failed to exercise reasonable care for his or her own
safety.

       I juxtapose these accurate statements of Michigan law to highlight the logical flaws
inherent in the open and obvious danger doctrine. One explanation posits that the degree of care
exercised by a plaintiff is never a factor in a premises liability case, and another declares that it is
always a key element.

        These conflicting rationales camouflage the underlying reality that a court’s finding that a
danger is “open and obvious” eliminates the landowner’s duty to warn or otherwise protect against
the danger, immunizing the landowner for any negligence in maintaining the premises. The open
and obvious danger doctrine focuses only on the plaintiff’s failure to conform to a judge-made
standard of care and bars recovery even when the defendant could and should have eliminated a
hazard.

       The tensions and contradictions inherent in the open and obvious danger doctrine flow
from the fact that it is irreconcilable with modern tort law, including MCL 600.2957(1), which
provides that in tort cases, “the liability of each person shall be allocated . . . by the trier of fact
and, subject to [MCL 600.6304], in direct proportion to the person’s percentage of fault.” Until
the Supreme Court remedies our state’s premises liability jurisprudence, defendants such as Mon
Jin Lau will have no incentive to fully repair a broken walkway, and people such as Aldo Grilli
will pay the price of this negligence.



                                                                /s/ Elizabeth L. Gleicher




                                                  -2-